 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   MEGAN HUPE,                                 CASE NO. 5:17-cv-02319-AB-SHK
12                   Plaintiff,                  [PROPOSED] ORDER GRANTING
13          v.                                   THE PARTIES’ STIPULATION OF
                                                 VOLUNTARY DISMISSAL WITH
14   STRYKER CORPORATION, a foreign              PREJUDICE PURSUANT TO FRCP
     corporation, and DOES 1 to 25,
15                                               41(a)(1)(A)(ii)
                     Defendant.
16
                                                 Complaint Filed:     October 16, 2017
17                                               Removal Date:        November 15, 2017
                                                 Trial Date:          April 16, 2019
18

19

20          The Court, having considered the parties’ Stipulation of Voluntary Dismissal,
21   with prejudice, hereby orders that this case is dismissed with prejudice in its
22   entirety.
23

24   IT IS SO ORDERED.
25

26   DATE: May 01, 2019                            _____________________________
27                                                 HON. ANDRÉ BIROTTE JR.
                                                   United States District Judge
28
